DETAILED ACTION
This final action is in response to amendment filed on 9/22/2022. In this amendment, claim 1-20 are amended. Claims 1-20 are pending, with claims 1, 6 and 7 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation under 35 U.S.C. § 112
	Amended claims no longer invoke 35 U.S.C. § 112(f).
Claim Rejections under 35 U.S.C. § 102
Applicant’s arguments with respect to new limitations “detect anomaly based on a number of occurrences of a number of occurrences of the generating and assigning a new type with a new identification” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections under 35 U.S.C. § 103
In the response filed on 9/22/2022, applicant argues in substance that:
Nijim does not detect anomaly based on a number of occurrences of the generating and assigning a new type with a new identification … The combination would not lead to detecting anomaly of unknown types because neither mention an objective of detecting anomaly of unknown types (from remarks pgs. 11-12).
Examiner respectfully disagrees. The Examiner would like to clarify that in combination Watanabe-Nijim teaches detect anomaly based on a number of occurrences of the generating and assigning a new type with a new identification. For instance, Watanabe teaches a new type ID is assigned to message character string of target message after a character string that is similar or identical (matching) to the value of the message character string field of the target message is not found in the search (Watanabe Fig. 12 and paragraphs 51, 77-80). In other words, Watanabe teaches generating and assigning new (unknown) type with a new identification to message. Nijim teaches determining a number of occurrences of certain event type and detecting an anomaly when the number of occurrences of certain event type exceeds a predetermined threshold within a time period (Nijim col. 9 lines 59-67 and col 10, lines 8-14). In combination Watanabe-Nijim teaches determining a number of occurrences of certain event type and detecting an anomaly when the number of occurrences of certain event type exceeds a predetermined threshold within a time period. One of ordinary skill in the art would have been motived because it offers the advantage of identifying issues based on the number of occurrences of certain event type (see Nijim col. 10, line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0166879, Pub. Date Jun. 28, 2012), in view of Nijim et al. (US 10,963,333, Filed Aug. 21, 2018).
As per claim 1, Watanabe discloses an anomaly detection apparatus (Watanabe Fig. 3, failure detection apparatus 10) comprising a processor (Watanabe fig. 2, CPU (Central Processing Unit) 104) configured to execute a method comprising: 
storing dictionary information (Watanabe Fig. 7, schematic diagram illustrating an example of a configuration of the message category dictionary storage part 14) in which a partial character string of a message representing a type of a message included in a text log output from a system and an identification set for the type of the message are associated with each other (Watanabe Fig. 7 and Para. [0051], the message category dictionary storage part 14 retains message type IDs in correspondence with message character strings; Watanabe Fig. 1, Data Process System 1-2 and Para. [0025], The failure detection apparatus 10 detects the possibility of a failure occurring in the data process system 1 or the data process system 2 by monitoring messages output from the data process system 1 or the data process system 2); 
when the message included in the text log output from the system is acquired (Watanabe Fig. 12 and Para. [0074], In Step S301, the failure detection part 18 receives an operation message from the data process system):
referring to the dictionary information stored in the store (Watanabe Fig. 12 and Para. [0077], the failure detection part 18 determines the type of the target operation message by using the message category dictionary storage part 14);
classifying the message included in the text log by the type (per paragraph 30 of the examining application, classifying the message is by comparing the word sequence of each template in the dictionary information 14b with a message of a text log; Watanabe Para. [0077], The failure detection part 18 records the obtained message type ID in association with the target operation message to the memory device 103. The process performed in Step S104 of the message pattern learning operation of FIG. 4 may be performed in Step S303; Watanabe Para. [0051], As illustrated in FIG. 7, the message category dictionary storage part 14 retains message type IDs in correspondence with message character strings. In Step S104, the message pattern learning part 13 searches for a message character string that is similar to or identical to the value in the message character string field of the target message by using a character string clustering method);
when the classifying does not find any type corresponding to the message, generating and assigning a new type with a new identification to the message (Watanabe Fig. 12 and Para. [0077], The failure detection part 18 records the obtained message type ID in association with the target operation message to the memory device 103; Watanabe Para. [0051], In this case, the message pattern learning part 13 records the value of the message character string field of the target message as a message character string corresponding to a new type. When recording the value of the message character string field of the target message, a new message type ID is assigned to the message character string to be recorded in correspondence with a new type); and 
assigning the identification to the message that has been classified (Watanabe Para. [0051], The message pattern learning part 13 obtains a message type ID corresponding to the searched message character string from the message category dictionary storage part 14; Watanabe Fig. 12 and Para. [0077], The failure detection part 18 records the obtained message type ID in association with the target operation message to the memory device 103; Watanabe Para. [0051], In a case where a character string that is similar or identical (matching) to the value of the message character string field of the target message is not found in the search).
Watanabe does not explicitly disclose:
detecting an anomaly based on a number of occurrences of the generating and assigning a new type with a new identification in a predetermined period.
Nijim teaches:
detecting an anomaly based on a number of occurrences of certain event type in a predetermined period (Nijim col. 9 lines 59-67, a CPE device 102 may reboot a plurality of times within a time period. Telemetry data indicative of the reboots can be communicated to the telematics engine 206 … the telematics engine 206 may query an event log stored in memory 204 (e.g., in a system log) for events (e.g., all) events, events of a certain type) that have occurred (e.g., since a last query); Nijim col. 10, lines 8-14, the on-device self-healing engine 212 may include functionality to evaluate one or more self-check rules for determining whether a certain event type (e.g., an event associated with the event log service shutting down) has occurred and if so, whether the number of occurrences of the event type meets or exceeds a predetermined threshold indicative of an issue).
Notes: Watanabe Fig. 12 and paragraphs 51, 77-80 teaches generating and assigning new type with a new identification to message. Nijim col. 9 lines 59-67 and col 10, lines 8-14 teach determining a number of occurrences of certain event type and detecting an anomaly when the number of occurrences of certain event type exceeds a predetermined threshold within a time period.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Watanabe in view of Nijim for determining a number of occurrences of certain event type [e.g., event of new type with new ID as taught in Watanabe] and detecting an anomaly when the number of occurrences of certain event type [e.g., event of new type with new ID as taught in Watanabe] exceeds a predetermined threshold within a time period (e.g., detecting an anomaly based on a number of occurrences of the generating and assigning a new type with a new identification in a predetermined period).
One of ordinary skill in the art would have been motived because it offers the advantage of identifying issues based on the number of occurrences of certain event type (see Nijim col. 10, line 6).

As per claim 2, Watanabe discloses the anomaly detection apparatus according to claim 1, as set forth above, Watanabe also discloses types of messages for which a corresponding type of the message is not present in the dictionary information of the store (Watanabe Para. [0051], The message pattern learning part 13 obtains a message type ID corresponding to the searched message character string from the message category dictionary storage part 14 … In a case where a character string that is similar or identical (matching) to the value of the message character string field of the target message is not found in the search … In this case, the message pattern learning part 13 records the value of the message character string field of the target message as a message character string corresponding to a new type. When recording the value of the message character string field of the target message, a new message type ID is assigned to the message character string to be recorded in correspondence with a new type; Watanabe Fig. 12 and Para. [0077], The failure detection part 18 records the obtained message type ID in association with the target operation message to the memory device 103).
Watanabe does not explicitly disclose: 
wherein the detecting further comprises detecting the anomaly when, among a plurality of messages, the number of types of messages exceeds a predetermined threshold.
Nijim teaches:
detecting further comprises detecting the anomaly when, among a plurality of messages, the number of types of messages exceeds a predetermined threshold (Nijim col. 10, lines 8-14, the on-device self-healing engine 212 may include functionality to evaluate one or more self-check rules for determining whether a certain event type (e.g., an event associated with the event log service shutting down) has occurred and if so, whether the number of occurrences of the event type meets or exceeds a predetermined threshold indicative of an issue).
Notes: Watanabe Fig. 12 and paragraphs 51&71 teach types of messages for which a corresponding type of the message is not present in the dictionary information of the store. Nijim col. 10, lines 8-14 teaches detecting an anomaly when the number of occurrences of certain event type exceeds a predetermined threshold.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Watanabe in view of Nijim for the detecting further comprises detecting the anomaly when, among a plurality of messages, the number of types of messages exceeds a predetermined threshold.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying issues (Nijim col. 10, line 6).

As per claim 6, Watanabe discloses a computer (Watanabe Fig. 3, failure detection apparatus 10) implemented method for detecting anomaly method (Watanabe Para. [0025], The failure detection apparatus 10 detects the possibility of a failure occurring in the data process system 1 or the data process system 2 by monitoring messages output from the data process system 1 or the data process system 2) comprising:  
storing dictionary information (Watanabe Fig. 7, schematic diagram illustrating an example of a configuration of the message category dictionary storage part 14), wherein the dictionary information includes a character string of a message representing a type of the message in a text log output and a set of identifications for the type of the message associated with each other (Watanabe Fig. 7 and Para. [0051], the message category dictionary storage part 14 retains message type IDs in correspondence with message character strings; Watanabe Fig. 1, Data Process System 1-2 and Para. [0025], The failure detection apparatus 10 detects the possibility of a failure occurring in the data process system 1 or the data process system 2 by monitoring messages output from the data process system 1 or the data process system 2); 
when the message included in the text log output from the system is acquired (Watanabe Fig. 12 and Para. [0074], In Step S301, the failure detection part 18 receives an operation message from the data process system);
referring to the dictionary information stored in the store (Watanabe Fig. 12 and Para. [0077], the failure detection part 18 determines the type of the target operation message by using the message category dictionary storage part 14);
classifying the message included in the text log by the type (per paragraph 30 of the examining application, classifying the message is by comparing the word sequence of each template in the dictionary information 14b with a message of a text log; Watanabe Para. [0077], The failure detection part 18 records the obtained message type ID in association with the target operation message to the memory device 103. The process performed in Step S104 of the message pattern learning operation of FIG. 4 may be performed in Step S303; Watanabe Para. [0051], As illustrated in FIG. 7, the message category dictionary storage part 14 retains message type IDs in correspondence with message character strings. In Step S104, the message pattern learning part 13 searches for a message character string that is similar to or identical to the value in the message character string field of the target message by using a character string clustering method);
when the classifying does not find any type corresponding to the message, generating and assigning a new type with a new identification to the message (Watanabe Fig. 12 and Para. [0077], The failure detection part 18 records the obtained message type ID in association with the target operation message to the memory device 103; Watanabe Para. [0051], In this case, the message pattern learning part 13 records the value of the message character string field of the target message as a message character string corresponding to a new type. When recording the value of the message character string field of the target message, a new message type ID is assigned to the message character string to be recorded in correspondence with a new type); and
assigning the identification to the message that has been classified (Watanabe Para. [0051], The message pattern learning part 13 obtains a message type ID corresponding to the searched message character string from the message category dictionary storage part 14; Watanabe Fig. 12 and Para. [0077], The failure detection part 18 records the obtained message type ID in association with the target operation message to the memory device 103; Watanabe Para. [0051], In a case where a character string that is similar or identical (matching) to the value of the message character string field of the target message is not found in the search); and
Watanabe does not explicitly disclose:
detecting an anomaly based at least on a number of occurrences of the generating and assigning a new type with a new identification in a predetermined period.
Nijim teaches:
detecting an anomaly based on a number of occurrences of certain event type in a predetermined period (Nijim col. 9 lines 59-67, a CPE device 102 may reboot a plurality of times within a time period. Telemetry data indicative of the reboots can be communicated to the telematics engine 206 … the telematics engine 206 may query an event log stored in memory 204 (e.g., in a system log) for events (e.g., all) events, events of a certain type) that have occurred (e.g., since a last query); Nijim col. 10, lines 8-14, the on-device self-healing engine 212 may include functionality to evaluate one or more self-check rules for determining whether a certain event type (e.g., an event associated with the event log service shutting down) has occurred and if so, whether the number of occurrences of the event type meets or exceeds a predetermined threshold indicative of an issue).
Notes: Watanabe Fig. 12 and paragraphs 51, 77-80 teaches generating and assigning new type with a new identification to message. Nijim col. 9 lines 59-67 and col 10, lines 8-14 teach determining a number of occurrences of certain event type and detecting an anomaly when the number of occurrences of certain event type exceeds a predetermined threshold within a time period.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Watanabe in view of Nijim for determining a number of occurrences of certain event type [e.g., event of new type with new ID as taught in Watanabe] and detecting an anomaly when the number of occurrences of certain event type [e.g., event of new type with new ID as taught in Watanabe] exceeds a predetermined threshold within a time period (e.g., detecting an anomaly based on a number of occurrences of the generating and assigning a new type with a new identification in a predetermined period).
One of ordinary skill in the art would have been motived because it offers the advantage of identifying issues based on the number of occurrences of certain event type (see Nijim col. 10, line 6).

Claim 7 is a computer-readable non-transitory recording medium claim reciting similar subject matters to those recited in the apparatus claim 1, and is rejected under similar rationales. Watanabe also discloses a computer-readable non-transitory recording medium storing a computer-executable program for anomaly detection that when executed by a processor cause the computer-executable program to execute a method comprising (Watanabe Para. [0005], there is provided a computer-readable recording medium on which a program for causing a computer to perform a data process method is recorded)

Claim 13 is method claims reciting similar subject matters to those recited in the apparatus claim 2, and is rejected under similar rationales.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0166879, Pub. Date Jun. 28, 2012), in view of Nijim et al. (US 10,963,333, Filed Aug. 21, 2018), in view of Scarpelli et al. (US 2018/0219723, Pub. Date Aug. 2, 2018).
As per claim 3, Watanabe discloses the anomaly detection apparatus according to claim 1, as set forth above, Watanabe does not explicitly disclose wherein the detecting further comprises: 
aggregating, for the identification, a frequency at which the identification is assigned to a message per unit time from a result of classification of the message, 
comparing a frequency per any unit time with a frequency per another unit time, and 
detecting a level of anomaly for the identification per each unit time.
Scarpelli teaches:
aggregating, for the identification, a frequency at which the identification is assigned to a message per unit time (Scarpelli Fig. 5 and Para. [0043], an example 500 of condensed or aggregated message patterns [ID] (e.g., the condensed or aggregated message patterns of FIG. 4), which have been assigned anomaly scores by computer system 140 based on message pattern counts (log message counts); Scarpelli Para. [0059], The count may provide a measure of the frequency of occurrence of the matching log messages within a time interval (e.g., tl-t2). This frequency may be used by computer system 140 later on for detecting anomalous log messages in machine-generated messages 120) from a result of classification of the message by the classifier (Scarpelli Para. [0039], the raw messages of FIG. 2 being condensed or aggregated into message patterns 401, 402, 403, 404, 405, 403, 404 and 405; Scarpelli Fig. 2, raw messages 132 can be log/even data messages),  
comparing a frequency per any unit time with a frequency per another unit time (Scarpelli Para. [0067-0068], Method 1000 may include determining in how many time intervals the message pattern has occurred (1020). If the message pattern rarely occurs (e.g., occurs in 2 or less time intervals), method 1010 may include, at 1030, assigning an anomaly score to the message pattern), and 
detecting a level of anomaly for the identification per each unit time (Scarpelli Fig. 5 and Para. [0043], an example 500 of condensed or aggregated message patterns [ID] (e.g., the condensed or aggregated message patterns of FIG. 4), which have been assigned anomaly scores by computer system 140 based on message pattern counts (log message counts); Scarpelli Para. [0059], The count may provide a measure of the frequency of occurrence of the matching log messages within a time interval (e.g., tl-t2). This frequency may be used by computer system 140 later on for detecting anomalous log messages in machine-generated messages 120).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watanabe in view of Scarpelli for aggregating, for the identification, a frequency at which the identification is assigned to a message per unit time from a result of classification of the message, comparing a frequency per any unit time with a frequency per another unit time, and detecting a level of anomaly for the identification per each unit time.
One of ordinary skill in the art would have been motived because it offers the advantage of detecting anomalous log messages (Scarpelli Para. [0059]).

Claim 14 is method claims reciting similar subject matters to those recited in the apparatus claim 3, and is rejected under similar rationales.

Claims 4, 8, 10, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0166879, Pub. Date Jun. 28, 2012), in view of Nijim et al. (US 10,963,333, Filed Aug. 21, 2018), in view of Minegishi et al. (US 2013/0238319, Pub. Date Sep. 12, 2013).
As per claim 4, Watanabe discloses the anomaly detection apparatus according to claim 1, as set forth above, Watanabe also discloses the processor further configured to execute a method comprising: 
dividing the message, extract a group of words, and classify each word into a parameter or a non-parameter according to a character type (see Watanabe Fig. 5 and Para. [0071], In Step S201, the element type determination part 16 divides the target message into units of fields; Watanabe Fig. 5, message is divided by Time Field, Host Name Filed, Process Name Field and Message Character String Field. Watanabe Para. [0044], The time field is a field (item) including a character string indicating the time that a message is output … The message character string field [character string including in character string filed corresponding to a non-parameter] is a field including a character string indicating a message that is output);
assigning, when there is a type that matches the word in a portion classified as the non- parameter in a group of types in the dictionary information stored in the store, an identification corresponding to the type to the message (Watanabe Para. [0051], the message pattern learning part 13 searches for a message character string [non-parameter] that is similar to or identical to the value in the message character string field of the target message by using a character string clustering method. The message pattern learning part 13 obtains a message type ID corresponding to the searched message character string from the message category dictionary storage part 14); and 
assigning, when there is no type that matches the word in the portion classified as the non-parameter in the group of types in the dictionary information, a new identification to the message (Watanabe Para. [0051], In a case where a character string [non-parameter] that is similar or identical (matching) to the value of the message character string field of the target message is not found in the search … In this case, the message pattern learning part 13 records the value of the message character string field of the target message as a message character string corresponding to a new type. When recording the value of the message character string field of the target message, a new message type ID is assigned to the message character string to be recorded in correspondence with a new type).
Watanabe does not explicitly disclose:
dividing the message, by a predetermined delimiter.
Minegishi teaches:
dividing the message, by a predetermined delimiter (Minegishi Para. [0097], (Step S13) The filter generation unit 179 divides the message definitions obtained after eliminating the variables, into a plurality of words using a predetermined delimiter. The delimiter may be a space, period, comma, colon, semicolon, etc., for example; Minegishi Fig. 9 and Para. [0098], (Step S14) The filter generation unit 179 calculates the number of appearances of each word obtained at step S13).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Watanabe in view of Minegishi for dividing the message, by a predetermined delimiter.
One of ordinary skill in the art would have been motived because it offers the advantage of improving the accuracy of determining the importance level of a message (Minegishi Para. [0128]).

Claims 8 and 10 are apparatus claims reciting similar subject matters to those recited in the apparatus claim 4, and is rejected under similar rationales.

Claims 15, 17 and 19 are method claims reciting similar subject matters to those recited in the apparatus claim 4, and is rejected under similar rationales.

Claims 5, 9, 11-12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0166879, Pub. Date Jun. 28, 2012), in view of Nijim et al. (US 10,963,333, Filed Aug. 21, 2018), in view of Suzuki et al. (US 2012/0210176, Pub. Date Aug. 16, 2012).
As per claim 5, Watanabe discloses the anomaly detection apparatus according to claim 1, as set forth above, Watanabe also discloses the message including the identification (Watanabe Para. [0051], In a case where a character string that is similar or identical (matching) to the value of the message character string field of the target message is not found in the search … In this case, the message pattern learning part 13 records the value of the message character string field of the target message as a message character string corresponding to a new type. When recording the value of the message character string field of the target message, a new message type ID is assigned to the message character string to be recorded in correspondence with a new type).
Watanabe does not explicitly disclose:
notifying information regarding the message including the identification.
Suzuki teaches:
notifying information regarding the message including the identification (Suzuki Para. [0060], A fault/error ID notifying unit 306 notifies a server manager 400 that the hardware error has occurred and of the error ID assigned to the hardware log).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watanabe in view of Suzuki for notifying information regarding the message including the identification.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the manger to manage the individual logs in the server monitoring system (see Suzuki Para. [0060]).

Claims 9 and 11-12 are apparatus claims reciting similar subject matters to those recited in the apparatus claim 5, and are rejected under similar rationales.

Claims 16, 18 and 20 are method claims reciting similar subject matters to those recited in the apparatus claim 5, and are rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2019/0236160) Methods And Apparatus For Analyzing A Live Stream Of Log Entries To Detect Patterns;
Watanabe et al. (US 2014/0143625) Computer-Readable Recording Medium, Failure Prediction Device And Applicability Determination Method;
Contreras et al. (US 2016/0344583) Monitoring An Object To Prevent An Occurrence Of An Issue;
Sawada et al. (US 2017/0250883) Master Device, Slave Device, Error Monitoring System, And Control Method And Control Program Of Master Device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453